UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1706


DANIEL WATSON, as Personal Representative of the Estate of
David W Watson, deceased,

                Plaintiff - Appellant,

          v.

ROBERT A ADAMS, in his individual capacity as a police
officer with the Town of Chesterfield; ERIC HEWETT, in his
individual capacity as Chief of Police for the Town of
Chesterfield; LESLIE DAVIS, in his individual capacity as
Lance Corporal with the South Carolina Highway Patrol; SOUTH
CAROLINA DEPARTMENT OF PUBLIC SAFETY; CHESTERFIELD, TOWN OF,

                Defendants – Appellees,

          and

CHESTERFIELD POLICE DEPARTMENT,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      Bruce H. Hendricks, District
Judge. (4:12-cv-03436-BHH)


Submitted:   March 18, 2016                 Decided:   March 25, 2016


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Patrick J. McLaughlin, WUKELA LAW FIRM, Florence, South
Carolina, Franklin B. Joyner, Jr., JOYNER LAW FIRM, Cheraw,
South Carolina, for Appellant. Andrew F. Lindemann, DAVIDSON &
LINDEMANN, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Daniel Watson (“Watson”), as personal representative of the

estate of David Watson (“David”), filed separate wrongful death

and survival actions against Robert Adams; Eric Hewitt; Leslie

Davis; the South Carolina Department of Public Safety; and the

Town      of      Chesterfield,            South        Carolina         (collectively,

“Defendants”).         Both cases arose from the same core of operative

facts and allegations related to Defendants’ Fourth Amendment

violations       and   state    law     torts    against       David,     which    Watson

contends       prompted       David’s       suicide.            These      cases        were

consolidated      in    the    district     court       pursuant    to    the   parties’

consent    motion,      on    the    ground      that    they    involved       the     same

parties    and     subject      matter.          In      response    to    Defendants’

identical motions in the two actions, the district court granted

summary judgment only in the wrongful death action.

       Watson    now    seeks     to    appeal     the    district       court’s      order

denying his motion to alter or amend that judgment.                         Because we

are    obliged    to    inquire      sua   sponte       into    matters    of     our    own

appellate jurisdiction, see Feldman v. Law Enf’t Assocs. Corp.,

752 F.3d 339, 346 (4th Cir. 2014), we directed the parties to

provide supplemental briefing addressing whether this appeal is

interlocutory.          For    the     reasons   that     follow,    we    dismiss       the

appeal.



                                            3
     We     may     exercise         jurisdiction            only       over     final        orders,

28 U.S.C.        § 1291       (2012),           and        certain           interlocutory          and

collateral      orders,       28    U.S.C.       § 1292          (2012);       Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).        “In the ordinary course a final decision is one that

ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment.”                            Ray Haluch Gravel Co. v.

Cent.     Pension      Fund,       134     S.     Ct.       773,       779     (2014)       (internal

quotation marks omitted).

     Although          the    district          court        has       entered        judgment      in

Watson’s wrongful death action, it has not yet issued a final

order in the survival action with which it is consolidated.                                          In

Eggers v. Clinchfield Coal Co., 11 F.3d 35 (4th Cir. 1993), we

adopted     a     case-by-case            approach          to     determining          whether      a

judgment entered in one of several consolidated cases is final

and appealable, relying on concepts of finality encompassed in

28   U.S.C.       § 1291.           Id.    at        39.         We    recognized           that    the

determination       must      be    made        by    seeking         guidance        from    several

factors, including “whether a case has been consolidated for all

purposes,       such     as   for    discovery             and    trial,       and    whether       the

decision    on     one    claim      may    affect          the       rights    of     the    parties

regarding the other claim.”                 Id.




                                                  4
      While     Watson   argues       that    the       appeal       is   appropriate        for

certification        under     Fed.     R.       Civ.     P.     54(b)       and     Braswell

Shipyards, Inc. v. Beazer E., Inc., 2 F.3d 1331 (4th Cir. 1993),

Watson    did   not    seek,    and    the       district      court       did   not     grant,

certification for an interlocutory appeal under Rule 54(b) or 28

U.S.C.     § 1292(b).          Nevertheless,            Eggers        acknowledged           that

considerations        underlying       Rule        54(b)       certification           may    be

relevant to the finality inquiry presented here.                            See 11 F.3d at

39 n.5.

      We have reviewed the parties’ arguments in view of Eggers

and   Braswell        Shipyards       and    conclude          that       the    appeal       is

interlocutory.         Watson’s       wrongful      death       and       survival       actions

were consolidated in the district court for all purposes.                                    The

issues presented in the parties’ original briefs — both related

to proximate causation and to the underlying Fourth Amendment

issues — are intertwined with those issues still pending before

the district court in the survival action.                           Additionally, while

a retrial of the survival action ultimately could be required if

the causation issue raised in this appeal was wrongly decided,

we find that judicial economy weighs more strongly in favor of

postponing judicial review.

      Accordingly,       we    dismiss       for    lack       of    jurisdiction.            We

dispense      with    oral     argument       because          the    facts        and    legal



                                             5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                               DISMISSED




                                   6